Citation Nr: 0107685	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-04 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim for 
service connection for hepatitis C.  The veteran filed a 
timely appeal to this adverse determination.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  There is no competent evidence indicating that the 
veteran's current hepatitis C is etiologically related to a 
disease or injury incurred in service.


CONCLUSION OF LAW

Hepatitis C was neither incurred in nor aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the specifics of the veteran's claim, the 
Board notes that on November 9, 2000, the President signed 
into law the "Veterans Claims Assistance Act of 2000", Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7) (hereinafter referred to as the "Act"), that 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  Among other things, the Act requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See Act, Pub. L. 
No. 106-475, § 3(a) (to be codified at 38 U.S.C. 5103A(d)).  
In this case, the Board finds that such an examination is not 
necessary.  As will be discussed below, the critical 
preliminary element to be determined in this case is whether 
the veteran actually incurred hepatitis C in service.  As 
such, an opinion by a VA physician regarding the etiology of 
the veteran's current hepatitis C disorder in order to assist 
him in developing his service connection claim is not 
required.  Accordingly, the Board is satisfied that all 
relevant evidence has been obtained with respect to the 
veteran's claim and that all necessary notice has been 
furnished.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (2000).  In addition, 
certain chronic diseases, including hypertension, may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2000).  Additional disability resulting from the 
aggravation of a nonservice-connected condition is also 
compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 429, 
448 (1995) (en banc).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  Where the determinative issue involves medical 
etiology or a medical diagnosis, competent medical evidence 
is required to support this issue.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit, supra.  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage., 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the veteran's service medical records reveals 
that they are negative for any evidence of recorded 
complaints or diagnoses of, or treatment for, hepatitis C.

The first evidence relating to hepatitis C contained in the 
veteran's claims folder is found in a VA outpatient treatment 
note dated in May 1997.  At that time, the veteran stated 
that he was concerned because a private physician had done 
some routine screenings which had found a mild increase in 
liver function tests and were positive for hepatitis C.  The 
examiner stated that the veteran would be re-tested for 
hepatitis C.  A subsequent treatment note dated later that 
month indicated that the veteran's hepatitis C profile had 
indeed come back positive for hepatitis C.  Subsequent VA 
outpatient treatment notes dated from that time until the 
present indicate repeated diagnoses of, and treatment for, 
hepatitis C.  However, none of these treatment notes related 
the veteran's hepatitis C to any incident of service.

A review of the veteran's claims file reveals no medical 
evidence that the veteran's hepatitis C, first diagnosed some 
25 years after discharge from service, either had its onset 
in service or is otherwise related thereto.  The Board 
acknowledges the veteran's contentions, as set forth in 
various correspondence received by VA, that his hepatitis C 
may have been contracted in service during a tainted blood 
transfusion provided to him in service following 
thrombectomies for external hemorrhoids, or that it may have 
been caused by unsanitary conditions during the application 
of two tattoos in service.  The Board does not doubt the 
sincerity of the veteran's belief in this claimed causal 
connection.  However, as the veteran is not a medical expert, 
he is not qualified to express an opinion regarding any 
medical causation of his hepatitis C.  As it is the province 
of trained health care professionals to enter conclusions 
which require medical expertise, such as opinions as to 
diagnosis and causation, Jones v. Brown, 7 Vet. App. 134, 137 
(1994), the veteran's lay opinions cannot be accepted as 
competent evidence to the extent that they purport to 
establish such medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  The Board also notes that the 
record indicates that the veteran underwent several surgical 
procedures after discharge from service, and that he has a 
long history of drug and alcohol abuse since service, with 
repeated periods of hospitalization and participation in 
addiction programs.  Furthermore, no evidence of hepatitis C 
was noted in the extensive hospitalization reports, 
outpatient treatment notes, and laboratory reports contained 
in the veteran's claims file prior to May 1997.  Thus, the 
Board finds that the veteran's contention that his current 
hepatitis C is related to one or more incidents of service 
cannot be accepted as competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for hepatitis C.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis C is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

